DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1-20 are pending and under examination.

Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to JP 2017-190413, filed 09/29/2017, is acknowledged.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 10/30/2018 and 03/18/2018 are compliant with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Drawings
No objections to the drawings are made. 

Specification
The disclosure is objected to because of the following informalities: 
  Para. [0008] of the instant specification states “The robot 2 is capable of position control and attitude control of the hand 7” which appears to be a altitude control of the hand 7” appears to have been intended.
Appropriate correction is required.

Claim Objections
Claims 3, 4, 8, 9, 13, 15, 17, and 19 objected to because of the following informalities:  
Claim 3 recites “the automatic dispensing machine to perform the dispensing operation that dispenses the diluent as much as the first dispensing amount into the container” which is grammatically incorrect and should read “the automatic dispensing machine to perform the dispensing operation that dispenses the first dispensing amount of the diluent into the container”.
Claims 4 and 9 recite “the at least one controller is configured to acquire a target amount of matter of matter included in the content” which is grammatically incorrect and should read “the at least one controller is configured to acquire a target amount of matter included in the content”.
Claims 8, 13, 15, 17 and 19 recite “the at least one controller is configured to store an execution result of the dispensing operation in each of the plurality of receiving parts” which is grammatically incorrect and should read “the at least one controller is configured to store an execution result of the dispensing operation for each of the plurality of receiving parts”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 recites “an automatic dispensing machine configured to perform a dispensing work” and then later recites “the automatic dispensing machine to perform a dispensing operation”.  It is unclear if “a dispensing work” and “a dispensing operation” are equivalent functions since they are both being performed by the automatic dispensing machine, or if the dispensing work is somehow functionally different than a dispensing operation.  If the two are intended to be equivalents of one another, the Examiner requests that the same nomenclature is used and carried out throughout the claims when referring to the same function of the automatic dispensing machine.  For example, reciting “the dispensing work” in place of “a dispensing operation” in claim 1 and replacing all instances in the dependent claims that recite “dispensing work”.  If Applicant(s) do not intend for the two to be equivalents of one another, it is unclear what distinguishes “a dispensing work” from “a dispensing operation”?  Is there some additional structure of the automatic dispensing machine that further encompasses what would or would not be included as “dispensing work”, such as a mixer, agitator, heater, etc. but not required for “a dispensing operation”?
Claims 2-19 are also rejected by virtue of their dependency from claim 1.

Claim 1 recites “at least one controller configured to acquire measured data of properties of the content”. Similarly, claim 20 recites “acquiring measured data of properties of the content”.  It is unclear how a controller alone is capable of acquiring measured data of properties of the 

Claim 2 recites “measured data of concentration of the content”.  The term “concentration of content” is unclear because the concentration of the content is 100% of whatever the content of the container consists of.  Therefore, it is unclear what exactly the measured data is referring to.  Perhaps Applicant(s) are attempting to recite “measured data of a concentration of a substance of the content”? or “measuring a concentration of particles in the content”? 
Claims 3-6 and 9-19 are also rejected by virtue of their dependency from claim 2.

Claims 4 recites “a second dispensing amount of the content”. However, claim 4 is dependent from claims 2 and 1 which does not recite “a first dispensing amount”.  Therefore, it is unclear if two dispensing amounts are required or not. Claim 3 recites “a first dispensing amount” however, claim 4 is not dependent from claim 3 and it is unclear if the second dispensing amount of claim 4 is actually a first dispensing amount or if Applicant(s) are intending to require “a first dispensing amount”, as recited in claim 3, as well as “a second dispensing amount”, as recited in claim 4.  
Claims 5, 6, and 14-19 are also rejected by virtue of their dependency from claim 4.

Claims 4 and 9 recite “calculate a second dispensing amount of the content such that the matter as much as the target amount of matter is extracted from the container” which is ambiguous 
Claims 10 and 11 are also rejected by virtue of their dependency from claim 9.

Claims 4 and 9 recite “perform the dispensing operation that dispenses the content as much as the second dispensing amount from the container into other containers” which is ambiguous and it is unclear what exactly Applicant(s) are attempting to recite by this phrase.  Perhaps Applicant(s) are attempting to recite “perform the operation that dispenses the second dispensing amount from the container into other containers”?

Claims 5 and 10 recite “a plurality of kinds of other containers”.  The term “kinds” is relative terminology and it unclear what would or would not be considered a “kind” of container.  Would a difference in volume of the container distinguish the kind of container?  Would a plastic or glass distinguish the kind of container?  Would wide or narrow distinguish the kind of container?
Claims 6, 18 and 19 are also rejected by virtue of their dependency from claim 5.
Claim 11 is also rejected by virtue of its dependency from claim 10.

Claims 6 and 11 recite “control the automatic dispensing machine to perform the dispensing operation that dispenses the content separately into each of the plurality of kinds of other containers depending on … another case in which the second dispensing amount falls outside the capacity range of the pipette”.  It is unclear how the automatic dispensing machine is performing the dispensing operation in another case where the second dispensing amount falls outside the capacity range of the pipette since the dispensing machine would either overfill the pipette in a case where the capacity of the pipette was too small.  Is the dispensing machine 

Claims 7, 12, 14, 6, and 18 recite “wherein the container is each of a plurality of receiving parts of a reservoir including the plurality of receiving parts”.  It is unclear what Applicant(s) are attempting to defined the container as.  How can since a single container also be each of a plurality of receiving parts of a reservoir including the plurality of receiving parts.  Is the container a microwell or a plate that comprises a plurality of wells?  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 12-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen et al. (US 2008/0072664; Pub. Date: Mar. 27, 2008).

Regarding claim 1, Hansen teaches a dispensing system (Hansen; fig. 1, #1, [0041, 0043, 0043, 0048, 0053]) comprising: 
an automatic dispensing machine configured to perform a dispensing work related to content of a container (Hansen teaches a fluidics system 100 configured for adding a diluent to a sample container 10 and/or removing at least a portion of a preliminary sample from the sample container 10; [0043].  The fluidics system 100 being configured with various fluidics heads 435, 425 capable of aspirating, mixing, and/or vortexing samples and/or produced samples having a selected turbidity level/concentration during operation of the system; figs. 4 & 4, #435, #425, [0043, 0075].  Hansen further teaches the fluidics system 100 comprises an automated pipettor system that uses disposable tips 510, and the pipettor performs fluid transfer of a diluent from a storage container to a sample container 10 to allow the sample to be further diluted to a selected concentration of particles; [0044].  The pipettor also being configured to level the fluid level of the sample container by adding and/or removing a portion of the sample to achieve a selected volume, and thereafter, transfer the predetermined amount of sample from the sample container 10 to an associate testing container 20; [0044]): and 
at least one controller (Hansen teaches a controller device 300; fig. 1, #300, [0048]) configured to acquire measured data of properties of the content (Hansen teaches the controller device 300 is in communication with a sensor device 200; [0048].  The sensor device 200 being configured for measuring a concentration of particles suspended in the preliminary sample in the sample container 10; [0046].  Hansen further teaches the controller device 300 is configured for receiving the measured concentration of particles suspended in the preliminary sample from the sensor device 200; fig. 8, #805, [0049, 0074]), and 
control the automatic dispensing machine to perform a dispensing operation based on the measured data (Hansen teaches the controller 300 is configured to calculate an amount of diluent to be added to the sample container 10 and/or an amount of sample to be removed from the sample container in order to prepare a sample having a selected turbidity; fig. 8, #806, [0049-

Regarding claim 2, Hansen teaches the dispensing system according to claim 1 above, wherein the at least one controller is configured to acquire measured data of concentration of the content (Hansen; fig. 8, #805, [0074]), and 
control the automatic dispensing machine to perform the dispensing operation based on the measured data of concentration (Hansen; fig. 8, #806, #807, [0075, 0076]).  

Regarding claim 3, Hansen teaches the dispensing system according to claim 2 above, wherein the at least one controller is configured to acquire a target concentration of the content, calculate a first dispensing amount of diluent into the container such that the content reaches the target concentration, based on the measured data and the target concentration (Hansen teaches measuring the concentration of particles in the sample; fig. 8, #805, [0074]), and 
control the automatic dispensing machine to perform the dispensing operation that dispenses the diluent as much as the first dispensing amount into the container (Hansen teaches determining an overall dilution scheme which comprises various subroutines and/or decision points for determining a target concentration of the particles; fig. 8, #806, [0075], and acquiring the target concentration of particles in the sample by either adding the determined amount of diluent to the sample container or by removing an amount of the sample from the container before adding the diluent to prevent overflow of the sample container; fig. 8, #807, [0076]).  

Regarding claims 4 and 9, Hansen teaches the dispensing system according to claims 2  and 3 above, wherein the at least one controller is configured to acquire a target amount of matter of matter included in the content (As best understood, Hansen teaches the controller device 300 is in communication with a sensor device 200; [0048].  The sensor device 200 being 
calculate a second dispensing amount of the content such that the matter as much as the target amount of matter is extracted from the container, based on the measured data and the target amount of matter (Hansen teaches the controller device 300 is configured to receive the measured concentration of particles suspended in the preliminary sample from the sensor device 200; [0049, 0074], and the controller 300 is configured to calculate various subroutines and/or decision points for determining an overall diluent scheme which includes adding an amount of diluent to the sample container 10 and/or removing an amount of sample from the sample container 10 prior to adding the diluent to prevent overflow of the sample container 10; fig. 8, #806, [0049-0050, 0075]), and
control the automatic dispensing machine to perform the dispensing operation that dispenses the content as much as the second dispensing amount from the container into other containers (As best understood, Hansen teaches the system performs the subroutine of adding the determined amount of diluent and/or removes the determined amount of sample from the container prior to adding diluent; fig. 8, #807, [0076].  The sample is mixed and the concentration in the sample container is verified; fig. 8, #808, [0077].  Then, if the expected concentration and fluid level in the sample tube are correct; fig. 8, #809, #810,, [0078], a portion of the prepared sample is transferred to corresponding testing containers 20 for AST sample preparation; fig. 8, #813, [0044, 0078-0079]).

Regarding claims 5 and 10, Hansen teaches the dispensing system according to claims 4 and 9 above, wherein the other containers include a plurality of kinds of other containers (Hansen teaches AST containers 20; [0044]), and 

Note: The kind of containers that comprise the other containers relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claims 7, 12, 14, and 16, Hansen teaches the dispensing system according to claims 1, 3, 4, and 5 above, wherein the container is each of a plurality of receiving parts of a reservoir including the plurality of receiving parts (Hansen teaches a rack 50 configured to receive a plurality of sample containers 10, therefore defining a reservoir of the plurality of containers; fig. 11, #10).  

Regarding claims 8, 13, 15, and 17, Hansen teaches the dispensing system according to claims 7, 12, 14, and 17 above, wherein the at least one controller is configured to store an execution result of the dispensing operation in each of the plurality of receiving parts (As best understood, Hansen teaches the controller device 300 comprises a storage device; [0048], that is configured to store the concentration of the preliminary sample in the controller device; [0073]).   

Regarding claim 20, Hansen teaches a dispensing method for controlling an automatic dispensing machine to perform a dispensing work related to content of a container (Hansen; fig. 8, [0071-0080], comprising: 
acquiring measured data of properties of the content (Hansen; fig. 8, #805, [0074]); and 
controlling the automatic dispensing machine to perform a dispensing operation based on the measured data (Hansen; fig. 8, #807, [0076]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2008/0072664; Pub. Date: Mar. 27, 2008; herein after referred to as Hansen ‘664), in view of Hansen et al. (WO 2016/191646; Pub. Date: Dec. 1, 2016 where US 2018/0284146; Pub. Date: Oct. 4, 2018 is used as the corresponding document; herein after referred to as Hansen ‘146).

Regarding claims 6 and 11, Hansen ‘664 teaches the dispensing system according to claim 5 above, wherein the automatic dispensing machine comprises a pipette (Hansen ‘664 teaches the fluidics system 100 comprises one or more fluidics heads 425, 435 and/or automated pipettor; [0044-0045, 0050-0051, 0065]), 

control the automatic dispensing machine to perform the dispensing operation that dispenses the content separately into each of the plurality of kinds of other containers (Hansen ‘664 teaches the system performs the subroutine of adding the determined amount of diluent and/or removing the determined amount of sample from the container prior to adding diluent; fig. 8, #807, [0076].  The sample is mixed and the concentration in the sample container is verified; fig. 8, #808, [0077].  Then, if the expected concentration and fluid level in the sample tube are correct; fig. 8, #809, #810,, [0078], a portion of the prepared sample is transferred to corresponding testing containers 20 for AST sample preparation; fig. 8, #813, [0044, 0078-0079].  Furthermore, Hansen ‘664 teaches the controller is configured to control the automatic dispensing machine to perform the dispensing operation for each additionally sample container; fig. 8, #815, [0080].  Therefore, being configured to perform the dispensing operation that dispenses the content separately into each of the plurality of kinds of other containers), 
depending on one case in which the second dispensing amount falls within the capacity range (Hansen ‘664 teaches the dilution scheme dispenses an amount of diluent to the sample container when the sample container will not overfill; [0074]) or 
another case in which the second dispensing amount falls outside the capacity range (Hansen ‘664 teaches the dilution scheme removes an amount of sample from the container 10 prior to dispensing the diluent into the container if the diluent amount will result in an overflow from the container 10; [0074-0075]).  
Hansen ‘664 does not teach the controller is configured to determine whether the second dispensing amount falls within a capacity range of the pipette.  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the controller configured to determine whether the second dispensing amount falls within a capacity amount of the of the sample container, as taught by Hanson, with the controller configured to determine whether the second dispensing amount falls within a capacity range of the pipette, as taught by Hanson ‘146, because Hanson ‘146 teaches that more than one dilution of the suspension liquid may be required in order to achieve an adequate concentration of the sample material (Hansen ‘146; fig. 6, [0114-0116, 0148]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Henson ‘664 and Henson ‘146 both teach a dispensing system (Hansen ‘146; fig. 2, #1000, [0146]) comprising an automatic dispensing machine comprising a pipette (Hansen 146’; fig. 2, #40, #46, [0215, 0253]) and a controller (Hansen ‘146; fig. 3, [0024-0028, 0176]).

Regarding claim 18, modified Hansen teaches the dispensing system according to claim 6 above, wherein the container is each of a plurality of receiving parts of a reservoir including the plurality of receiving parts (Hansen teaches a rack 50 configured to receive a plurality of sample containers 10, therefore defining a reservoir of the plurality of containers; fig. 11, #10).

Regarding claim 19, modified Hansen teaches the dispensing system according to claim 18 above, wherein the at least one controller is configured to store an execution result of the dispensing operation in each of the plurality of receiving parts (As best understood, Hansen teaches the controller device 300 comprises a storage device; [0048], that is configured to store the concentration of the preliminary sample in the controller device; [0073]).  

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Saito et al. (US 2015/0153370) teaches an automated analyzer having a specimen nozzle that pipettes a specimen from a container and also pipettes a specimen diluted by the analyzer.
Hansen et al. (US 2018/0284146) teaches a dispensing system that performs a first and second dilution of a sample in order to achieve a desired concentration.
Cathcart et al. (US Patent No. 5,443,791) teaches a liquid handling instrument comprising containers, a pipette apparatus, and a robotic translation system for moving the pipette tips.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                

/Benjamin R Whatley/Primary Examiner, Art Unit 1798